Citation Nr: 0122169	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy, to include  as due to herbicide exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



REMAND

The veteran served on active duty from December 1965 to 
November 1973, and from March 1976 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims.

On his VA Form 9, Appeal to the Board, the veteran reported 
that he wanted to appear at a personal hearing before a 
Member of the Board at a local VA office (hereinafter, 
"Travel Board hearing") in conjunction with his appeal.  
The record reflects that he was subsequently scheduled to 
provide testimony at such a hearing in July 2001, but failed 
to appear.  Later in July 2001, the veteran submitted a 
statement in which he requested that he be scheduled for a 
new Travel Board hearing. 

In August 2001, the veteran was informed that a review of his 
hearing request showed that good cause had been demonstrated 
and his motion for a new hearing was granted.  Since Travel 
Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2000)), this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


